Title: To George Washington from Thomas Blackburn, 20 December 1784
From: Blackburn, Thomas
To: Washington, George



Dear Sir!
Rippon Lodge [Va.] Decr 20th 1784.

Your Favor of Yesterday’s Date came to Hand this Morning.
I intended to have done myself the Honor to have waited on You Today, to confer with You on the Subject of the Dispatches I received by Yesterday’s Express; but the Intervention of your Letter, & the Badness of the Weather, will excuse me.
I am sorry to inform You, that it is not in my power to attend the Meeting of the Commrs on the Day You mention, being engaged, as an Administrator, in the Sale of the late revd James Scott’s personal Estate, in a few Days after; which I must, of Necessity, attend.
I am informed that Genl Gates is with You, and can have no Doubt of his Attendance on this Business; I am happy to think it will not be retarded by my Inability to attend. I am, most respectfully, Dr Sir Yr most obt humble Servt

T. Blackburn.

